Citation Nr: 0015617	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-43 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation from April 29, 
1996, to May 22, 1997, for right knee arthritis. 

2.  Entitlement to a schedular evaluation in excess of 20 
percent from May 23, 1997, for right knee arthritis. 

3.  Entitlement to a schedular evaluation in excess of 30 
percent for post-operative left knee injury. 

4.  Entitlement to a schedular evaluation in excess of 10 
percent for lumbosacral strain. 

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal that was initiated from an August 1995 
rating decision of the San Diego, California, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted a 
10 percent rating for post-operative residuals of a 
dislocation of the left patella with an osteochondral knee 
fracture, effective October 18, 1994.  In October 1995 the 
veteran filed a notice of disagreement, and in January 1996 
his claims file was transferred to the Los Angeles, 
California, VA RO.  

In a July 1996 rating decision, a 20 percent disability 
rating was granted for post-operative residuals of a 
dislocation of the left patella with an osteochondral knee 
fracture, effective April 29, 1996.  In that same rating 
decision, service connection was granted for right knee 
arthritis as secondary to the service-connected left knee 
disorder, and a zero percent rating was assigned, effective 
April 29, 1996.  In July 1996, the RO issued a statement of 
the case on the issue of an increased rating for the left 
knee disorder.  In a statement of August 1996, the veteran 
indicated that he was not satisfied with the ratings assigned 
for his knee disorders.  Therefore, that statement was a 
substantive appeal for the left knee disorder and a notice of 
disagreement with the assignment of a zero percent rating for 
the right knee disorder.  

In a March 1997 rating decision, a 30 percent disability 
rating was assigned for the left knee disorder, effective 
October 18, 1994, and in a November 1997 rating decision, a 
temporary total convalescence rating for the left knee 
disorder was assigned, effective from March 17, 1991, to July 
1, 1997.  In that same rating decision, a compensable rating 
for right knee arthritis and TDIU were denied.  Also, service 
connection was granted for lumbosacral strain as secondary to 
the left knee disorder, and a zero percent rating was 
granted, effective March 21, 1997.  In a January 1998 
statement, the veteran expressed disagreement with the 
schedular ratings assigned for the service-connected 
disabilities and the denial of TDIU.   

In an August 1998 rating decision, a 10 percent disability 
rating was assigned for right knee arthritis, effective May 
23, 1997.  In October 1998, the RO issued a supplemental 
statement of the case that addressed the claims of increased 
ratings for all three service-connected disabilities and the 
claim for TDIU.  In an October 1998 VA Form 9, the veteran 
indicated that he wanted to appeal the three increased rating 
claims and the claim for TDIU.  Thus, the October 1998 VA 
Form 9 was a substantive appeal on the issues of increased 
ratings for the right knee arthritis and lumbosacral strain 
and the issue of TDIU.  

In an August 1999 rating decision, a 10 percent disability 
rating was assigned for lumbosacral strain, effective March 
21, 1997.  In the February 2000 certification of appeal, the 
only issue that was listed was entitlement to a total rating 
based on individual unemployability.  Although the increase 
represented a grant of benefits, a decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  In light of the above, the issues are as stated on 
the title page.

In December 1998, the veteran withdrew his request for a 
Travel Board hearing and indicated that he wanted a hearing 
officer hearing instead.  In March 1999, his hearing officer 
hearing was canceled.  Accordingly, no further development 
with regard to a hearing is necessary.

In a March 1999 statement, the representative indicated that 
the veteran was seeking service connection for depression as 
secondary to his service-connected orthopedic disorders.  
This issue is inextricably intertwined with the issue of a 
total rating based on individual unemployability.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).


REMAND

Although a July 1996 rating decision granted service 
connection for right knee arthritis as secondary to the 
veteran's left knee disability, a November 24, 1994 private 
medical record shows that the veteran complained of right 
knee pain for two years, following a post-service injury to 
his right knee "while skiing."  Reportedly, he had been 
doing well until the past several months when a change in job 
duties exacerbated his right knee condition and resulted in 
increased pain, swelling and frequent giving out of the knee.  
On examination of the knees, the service-connected left knee 
had full and painless flexion and extension, with no 
effusion, and both knees were negative for anterior/posterior 
drawer sign, click and crepitance.  The veteran had an 
antalgic gait on the right.  When x-ray studies of both knees 
were requested in November 1994 pertinent clinical 
information provided was that the veteran had bilateral knee 
pain and swelling with a history of trauma to the knees.  The 
X-ray report indicates that there was soft tissue 
ossification at the medical aspect of the right distal femur 
probably representing post-traumatic changes.  No left knee 
abnormalities were noted.  When the veteran was seen a few 
times in December 1994 for right knee complaints, there was 
no report of any left knee problems. 

At the time of a July 1995 VA examination the veteran 
reported knee pain and that his left knee was starting to 
affect his job performance as a forklift operator and his 
activities.  On examination there was no gross swelling of 
the left knee and although left quadriceps atrophy was noted, 
there was no ligamentous laxity and range of motion was from 
10 to 130 degrees.  Left knee X-rays showed mild 
patellofemoral arthritis.  

When the veteran was seen on September 20, 1995 by his 
private physician for a complaint of left knee pain, he 
stated that he had been off from work for five days due to 
the pain and swelling of the knee.  His gait was noted to be 
normal and the knee had no tenderness, effusion, edema, or 
crepitance.  There was full range of motion without pain and 
the examination was described as "normal."  

At the time of a VA examination in April 1996, the veteran 
complained of pain in both knees.  However, there was no 
mention of the post-service skiing injury to the right knee.  
Examination of the right knee showed crepitance with no other 
clinical abnormalities noted.  X-rays of the right knee 
showed a Pelligrini-Stieda lesion which the radiologist 
attributed to "severe previous injury of the corresponding 
medical ligament," and minimal post-traumatic degenerative 
arthritis.  The clinical examiner noted that, in regard to 
the right knee, on the X-rays one could see osteochondritis 
dissecans of the medial femoral condyle and secondary 
arthritis changes.  There was nothing in the clinical or X-
ray examination report linking the right knee disability to 
the left knee one or to service; thus, the basis for the 
grant of service connection for arthritis of the right knee 
in July 1996 is unclear.  

Private medical records show that on August 24, 1996 the 
veteran twisted his left knee getting off a forklift at work.  
He was initially seen at Healthfirst Medical Groups and was 
noted to have a history of "many" previous left knee 
injuries.  His current injury was diagnosed as an acute 
ligamentous strain and the potential for internal derangement 
of the knee was noted.  The new injury was deemed work 
related and he was referred to Dr. R.B.C., an orthopedist, 
for treatment.  In September 1996 Dr. R.B.C. diagnosed the 
injury as a medial collateral ligament strain and noted that 
X-rays were normal except for early degenerative changes.  
The prior, in-service surgery was noted.  It appears that the 
veteran received state disability benefits for the injury in 
the amount of about $15,000.   

At the veteran's RO hearings and in written statements he 
indicated that he received outpatient treatment for his left 
knee from the VA in Los Angeles.  Additionally, on the July 
1997 VA examination, it was noted that he was treated by both 
Kaiser Permanente and the Los Angeles VA Outpatient Clinic.  
The veteran also has reported that Dr. Wood at the Arrow Back 
Medical Group and Dr. S. Josephs had treated him.  However, 
VA treatment records have not been obtained and it does not 
appear that all of the private evidence is of record.  

In addition, the latest supplemental statement of the case 
did not address all issues on appeal.  When additional 
pertinent evidence is received after the latest supplemental 
statement of the case, another supplemental statement of the 
case must be issued.  See 38 C.F.R. § 19.31. 

The veteran's two knee disorders are both rated under 
diagnostic codes 5010 (posttraumatic arthritis) and 5257 
(other impairment of the knee).  In VAOPGPREC 23-97, the VA 
General Counsel stated that, when a knee disorder is rated 
under Diagnostic Code 5257 based on instability and a veteran 
also has arthritis with limitation of motion in the knee that 
at least meets the criteria for a zero percent evaluation 
under Diagnostic Code 5260 or 5261, separate evaluations may 
be assigned for arthritis with limitation of motion and for 
instability.  Nevertheless, the VA General Counsel stated 
that, if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, then there is no additional disability 
for which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).  In another opinion, the VA 
General Counsel held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (Aug. 14, 1998).  

Regulations provide that with any form of arthritis, painful 
motion is an important factor of disability.  38 C.F.R. 
§ 4.59.  If a disability is rated under a code based on 
limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, in May 2000, the veteran submitted additional 
medical evidence directly to the Board without waiver of 
initial consideration by the RO.  

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his knees and low back since October 1994 
and he should be asked to identify any 
medical professionals who have indicated 
that he can not worked due to his 
service-connected disabilities and to 
obtain any such opinions in writing.  
After obtaining any necessary 
authorization, the RO should then obtain 
any medical records not currently on 
file, to include any records from Dr. 
Wood at the Arrow Back Medical Group and 
Dr. Josephs, M.D., and any additional 
records from Kaiser Permanente and the 
Health First Medical Group.  If 
assistance is warranted in obtaining any 
identified medical opinions, such should 
be afforded the veteran by the RO.  In 
any event, the RO should obtain all 
records from the Los Angeles, California, 
VA Outpatient Clinic and from any 
identified VA medical facilities.  

3.  The veteran's VA vocational 
rehabilitation file should be associated 
with the claims folder.

4.  After obtaining any necessary 
authorization, the RO should obtain all 
relevant documents from the State of 
California/Employment Development 
Department, to include any medical 
reports, vocational evaluations and 
adjudicatory decisions in regard to the 
left knee injury he sustained in August 
1996.  

5.  After reading the narrative above and 
reviewing the claims file, the RO is 
asked to explain the basis for the grant 
of service connection for a right knee 
disability.  In this regard, if deemed 
necessary, the RO should obtain the 
records of treatment of the post-service 
skiing injury to the right knee referred 
to in the November 24, 1994 private 
medical record.  Additionally, on VA 
examination in April 1996 X-rays of the 
right knee were noted to show changes 
that the radiologist attributed to 
"severe previous injury of [a] medial 
ligament."  Although on a VA examination 
in August 1999 the veteran indicated that 
he had not sustained any specific trauma 
to the right knee, his account to his 
private physician of having injured the 
right knee in a skiing accident in about 
1992 is found to be more credible.  

6.  The veteran should then be scheduled 
for a VA orthopedic examination and 
advised that under 38 C.F.R. § 3.655 
(1999) a claim for increase will be 
denied if there is failure to report for 
a scheduled examination without good 
cause.   

7.  The veteran should be afforded a 
special VA orthopedic examination to 
determine the current manifestations and 
severity of his service-connected knee 
and low back disorders.  The veteran's 
claims folder and a copy of this remand 
should be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies, including X-rays, 
should be performed.  If deemed 
warranted, the RO should request from the 
examiner an opinion regarding the likely 
etiology of the veteran's right knee 
disability.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  

The examiner should specifically report 
active and passive ranges of motion of 
the knees and the lumbar spine.  The 
examiner should indicate at what point, 
if any, in degrees of motion, the veteran 
experiences painful motion.  The examiner 
should note whether there is any 
recurrent subluxation or lateral 
instability present in either knee, and 
if so, the examiner should comment on 
whether it is slight, moderate or severe.  
The examiner should also render an 
opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination or pain in the 
knees and lumbar spine, from the service-
connected disability, due to repeated use 
or flare-ups, and should portray these 
factors in terms of any additional loss 
in range of motion.

The examiner also should be asked to 
express an opinion as to the veteran's 
ability to engage in substantially 
gainful employment without regard to his 
age or any nonservice-connected 
disabilities.  The examiner should read 
this entire remand before expressing an 
opinion and must consider all relevant 
evidence in the claims file and not just 
subjective complaints/history alone.  In 
any event, the examiner should address 
the following: With consideration of only 
the veteran's service-connected 
disabilities and without consideration of 
his age and his nonservice-connected 
disabilities, is he capable of engaging 
in some type of substantially gainful 
employment, for example, some type of 
unskilled or semi-skilled work that would 
be essentially sedentary in nature.  The 
examiner's conclusions must be supported 
by reference to medical findings in 
addition to the veteran's own assessment 
of his ability to work.

8.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it is essential that it be amended by the 
examiner so that the case will not have 
to be remanded again.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO's attention is directed 
to the May 2000 statement from Dr. J. M. 
that was submitted directly to the Board.  
The RO should adjudicate the issue of 
service connection for depression claimed 
as secondary to the veteran's service-
connected orthopedic disorders, and the 
veteran must be notified of the need to 
file a notice of disagreement if he 
disagrees with the decision.  The RO 
should then evaluate the veteran's other 
claims consistent with applicable law and 
regulations including 38 C.F.R. §§ 3.321, 
4.10, 4.16, 4.40, 4.45, 4.59, 4.73; 
VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
applicable laws 


and regulations not previously included 
and given the opportunity to respond 
thereto.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  No action is required 
of the appellant until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


